In the name of God the clement and the merciful,
Mr. President,
Mr. Secretary-General,
Your Majesties, Honours and Excellencies
Allow me to convey to you our greetings of peace from the city of peace, Baghdad.
I am delighted to greet you on behalf of the Republic of Iraq, a founding Member of the United Nations. I wish the General Assembly every success in its current session.
This is the first time in the history of the United Nations that the General Assembly is meeting virtually. It is a consequence of the current COVID-19 pandemic — a cross-border threat that threatens our life and means of life, as well as our economies and communities in general. This virtual meeting is a real symbol of the radical changes in our way of life and how we communicate.
We are amid a historic paradox as we meet and communicate at a time when we are called upon to socially distance. We are hindered by the pandemic but our persistence to live makes us work hard to face it. The pandemic in any city or village on the globe is a continued threat to the entire world. It compels us to work in solidarity and cooperation among States and communities regardless of our differences. That will enable us to eradicate the pandemic or, at least, to curb its effects.
This pandemic also behoves the developed nations to cooperate by sharing experiences and information in order to combat it. Developed nations must help developing nations in order to create a healthy environment that will allow them to combat the pandemic and limit its harmful effects on our communities and our lives.
Moreover, we are all responsible for combating misinformation about the pandemic. Indeed, ignorance and misinformation jeopardize the lives of millions. Early planning plays a crucial role in guaranteeing equity in the distribution of a vaccine when it becomes available. We will need to prevent its market distribution from becoming a purely commercial act in order to allow the poorest countries to have access to the vaccine for all their citizens.
Given our limited resources owing to the circumstances in which we find ourselves, Iraq is combating the pandemic and trying to curb its effects with a series of measures and precautions. Despite these efforts, we still have much more to do, notwithstanding our limited capabilities and weak infrastructure, in the realm of medical care and medical services.
Before and after the emergence of the pandemic, Iraq faced another scourge that is no less dangerous — that of terrorism and corruption. We succeeded in vanquishing military terrorism, while liberating our cities with strong will power and sacrifices made by our army forces, the popular crowd and the Peshmerga, with the support of the international coalition and our neighbours.
Nevertheless, the fight is still going on against terrorism, transnational extremism and sleeper cells in the deserts of our country.
We cannot underestimate the threat posed by terrorism and the possibility that it may re-emerge or that the terrorists may reorganize. We believe that any relaxation in our response to terrorism or any preoccupation with regional conflicts would allow obscurantist forces to regroup and gain strength. Similarly, if we surrender in the fight against rampant corruption or with regard to interference in the domestic affairs of our sovereign States, that will hinder efforts to combat terrorism and extremism.
Against this backdrop, we hope to receive aid from all friendly countries in the international community in order to locate smuggled funds and identify corrupt people who smuggle money for financing outlaw and extremist groups. Corruption is a scourge suffered by many countries. It has stripped many Iraqis of their country’s resources. For many years, corruption has contributed to the destruction of Iraq. The Iraqi people are bitter and angry about the impact of corruption.
Last year, when I spoke before the General Assembly, I called for the creation of an international coalition against corruption and for the recovery of pillaged money. It would be a coalition similar to the International Coalition Against Terrorism. Today I reiterate that same appeal. We cannot eradicate terrorism if we do not dry up its financing. That is the only way to do it. We also need to eradicate corruption, which is the very basis of policies related to violence and terrorism. Corruption destroys State economies and hinders our people in their efforts to achieve progress and prosperity.
We must now address the crime of genocide and the massacres of the Yazidi people in Iraq. These acts were aimed at ending that people’s existence. For this reason, the international community must stand shoulder to shoulder with Iraq to ensure that such crimes are not committed again in the future.
A few days ago, I attended a meeting of Iraqi women — more specifically Yazidi, Shi’ite Turks of Iraq and Shabak citizens — who survived barbaric acts and the atrocities of terrorism. I heard them express the pain they continue to endure more than three years after the liberation of their cities. These women continue to endure the psychological and physical trauma caused by genocide, forced displacement and physical and moral torture to which they are subjected. They continue to live in camps. That is why we must strive to ensure the return of displaced persons and refugees to their towns and villages. It will require great effort on our part and on the part of our friends and the international Organization.
Iraq has experienced more than 40 years of war, suffering, blockades and terrorism. We have suffered more recently from the sharp drop in oil prices on the global market and from the impact of the economic havoc caused by COVID-19. The drop in oil prices has coincided with the pandemic threat. As a result, we have had to suddenly face major challenges.
Approximately one year ago, Iraq also experienced a popular uprising, during which all citizens clamoured for change that would enable the aspirations of Iraqis to be met. They called for active dialogue with regard to the State’s foundations, managing the country’s affairs and their rights. Reforms have started in the country but we need time to achieve the desired results. Measures already under way which demonstrate that peaceful and constitutional change away from violence. That is what the Iraqis want.
Against this backdrop, a new Government was formed this year. It is led by Mustafa Al-Khidimi. The Government was formed in response to the calls for reform heard during the popular uprising. Following our experience of authoritarianism in Iraq, we can now say that the current situation, the status quo, cannot continue. The Iraqi people wish to usher in a new political era so that they can combat the structural imbalances in Iraqi power mechanisms that have existed since 2003.
Iraqis want good governance. In response to the public will, the new Government shoulders heavy responsibilities. First, we need structural reforms in the political, economic and management spheres. We must combat corruption and corrupt individuals — another facet of terrorism.
Among the basic tasks the new Government must discharge is the holding of early elections next year. These elections must be fair and transparent based on new electoral law. They must be more representative and fairer and meet the demands of major national popular uprisings. They must meet the legitimate aspirations of Iraqis and their desire for democracy. Iraqis aspire to a life of freedom and decency. Power must belong to Iraqis. They must speak up. The Government must emanate from them and safeguard their interests and meet their demands.
The Government is also called upon another task that is not less important — that is, to have monopoly over weapons by preventing their possession and use in unlawful contexts. Weapons must remain in the hands of Iraqi State institutions. We must also pursue our inquiries into crimes committed against protesters and members of the security forces. The fight against groups operating outside of the law and the issue of arms control are part of a tireless struggle waged by the Iraqi State against anarchists and extremists. This is not an easy task. However, we must continue work towards peace within our societies and ensure Iraqi sovereignty.
The latest communique released by the Shi’ite supreme authority, Ayatollah Ali Sistani, following his meeting with the Representative of the Secretary-General in Iraq, clearly outlined these various duties to reform the course of the ongoing political process and rid it from corruption and weaknesses. With that in mind, we hope to receive the support of the United Nations in its coordination with electoral authorities. We also hope to receive technical assistance, which will guarantee fair elections and ensure the prevention of manipulation, forgery and extortion. Iraqi citizens must not be influenced in their electoral choice.
Our national goal is to establish a strong State capable of imposing the rule of law and upholding the rights of its citizens. We do not want Iraq to become an arena for conflicts or the settling of scores of others on its territories. We have endured enough wars, siege and terrorism with attacks on our sovereignty. An independent and sovereign Iraq will be a meeting point for the common interests of the peoples and countries of the region based on economic and security cooperation in order to combat terrorism and extremism.
We look forward to enjoying the effective support of our neighbours and the international community for our national endeavour, which will have a great impact on the future of Iraq, the region and the world.
In that context, Iraq stresses its position on the need to resolve the Palestinian question. The rights of the Palestinian people must be achieved by establishing its independent State. That would help to achieve stability of the region and the entire world.
Today I recall our martyrs, who have sacrificed their lives for freedom and for the fight against terrorism. I commend our young people who, day after day, demonstrate their determination to live a free and decent life. We optimistically look towards the future. Let us continue to support our young people as they walk the path of freedom, rule of law, sovereignty and justice.
In conclusion, I reiterate our gratitude to the United Nations as we mark its seventy-fifth anniversary. There is no alternative to the Organization, which brings us together despite all our differences, especially at a time when we face transnational challenges, such as pandemics, climate change, food security-related problems and the issue of migration. All of these issues can be addressed only through the United Nations and its Charter.
There is no doubt whatsoever that the global order has failed over the past 75 years. We recall such bitter experiences as the genocide in Rwanda, the wars and massacres suffered by the Iraqi people and the ongoing crises in Syria and Libya. We must learn from the past. We must ensure that the Sustainable Development Goals can evolve. We must strive for reform within the United Nations so that the Organization can meet the peoples’ aspirations.
Thank you for your kind attention. We pray to Almighty God that our next meeting will be held in a pandemic-free world but also in a world free of any other virus, such as hatred, corruption, war or terrorism.
May peace and God’s mercy and blessings be upon you.